Citation Nr: 1123913	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right ankle disability

2  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for right knee disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2008 rating decision of the VA Regional Office in Fort Harrison, Montana that denied service connection for conditions that included traumatic arthritis of the right and left ankles and degenerative joint disease of the right knee.  


FINDINGS OF FACT

1.  Chronic right ankle disability was not manifest during service, and arthritis was not manifest within one year of separation from service; right ankle disability is not attributable to service. 

2.  Chronic left ankle disability was not manifest during service, and arthritis was not manifest within one year of separation from service; left ankle disability is not attributable to service. 

3.  Right knee disease or injury was not manifest during service, and arthritis was not manifest within one year of separation from service. 

4.  Right knee disability is not secondary to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Right ankle disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Left ankle disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Right knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Right knee disability is not proximately due to or the result of a service-connected disease or injury.38 C.F.R. §§ 3.102, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he sustained injury to both ankles from participating in at least 34 parachute jumps in airborne school and the airborne division.  He contends that he continued to have symptoms until he was discharged from service and thereafter.  The appellant maintains that he was not in a lot of pain at separation from service, but that his ankles became more enlarged over the years and began to bother him.  He contends that his ankles are currently symptomatic, including pain and swelling, and that he is unable to stand on his feet for any length of time to work.  He avers that ankle fractures are shown on X-ray and that he currently has a right knee disorder that is secondary to ankle disability of service onset.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA).

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

Here, the appellant was sent a letter in December 2007 prior to the initial unfavorable decision on the claim, supplemented by correspondence dated in February 2009 and August 2009.  The letters informed him of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for the award if service connection were granted has also been sent to the appellant.  In this case, however, service connection is denied.  Therefore, no rating or effective date will be assigned with respect to the claims.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA records dated between 2005 and 2009 that the Veteran has identified as supporting his claims have been received and reviewed.  VA examinations, including clinical opinions, of the ankles and right knee were conducted in March and October 2008, and are found to be adequate for compensation and pension purposes.  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd at 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claims are ready to be considered on the merits.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

(a) Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. (b)  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease from the current level. 38 C.F.R. § 3.310 (2010).  

Factual Background

The Veteran's service treatment records disclose that he was seen in October 1964 for ankle pain and swelling of a lower extremity that was not specified after a twisting injury while walking.  Examination disclosed moderate swelling with some point tenderness and normal range of motion.  An impression of sprained ankle was provided.  On examination in January 1966 for discharge from active duty, the Veteran denied bone, joint, foot, knee or other musculoskeletal problems.  The musculoskeletal system and lower extremities were evaluated as normal.  

Claims of entitlement to service connection for bilateral ankle disability and a knee disorder as secondary thereto were received in November 2007.

VA outpatient records dating from 2005 are record.  In July 2007, the Veteran referred to a great deal of ankle pain.  It was noted that he had been a paratrooper, had prolonged ankle pain and wanted X-rays.  VA radiology reports dated in August 2007 were interpreted as showing findings consistent with old injuries with no acute findings for the right ankle, and evidence that suggested old ligamentous injuries for the left ankle.  A September 2007 VA consultation sheet noted posttraumatic arthritis of the left ankle that was falling into valgus.  A provisional diagnosis of Kaschin-Beck disease involving the ankle and foot was recorded.  The appellant sought treatment in September 2007 for bilateral ankle and right knee pain.  It was noted that he was an old paratrooper.  Symptoms were reported to include right knee pain and ankle pain and swelling.  Following examination, a diagnosis of posttraumatic ankle arthritis and right knee internal derangement were rendered.  On a subsequent date in September 2007, it was recorded that he received follow-up for the knee and ankle and was being fitted for orthotics.  It was noted that magnetic resonance imaging disclosed a tear of the posterior horn of the medial meniscus of the right knee, and that the Veteran also had degenerative joint disease of one ankle.  He complained of intermittent joint pain in November 2006. 

The Veteran was afforded a VA compensation examination in May 2008.  It was noted that he alleged bilateral ankle disability from parachute jumps in service as well as a right knee condition secondary to the ankle disorders.  The examiner noted that the claims folder was reviewed and referred to service clinical records showing treatment for sprain of an unspecified ankle.  The appellant provided occupational history after service in positions that included auto assembly line work, laborer in a chemical plant, fire equipment installation and service, commercial hood and duct cleaning, and more recently constructing his own home and coffee shop in which he currently worked.  The Veteran stated that he believed that he sustained injury to the left ankle in service for which he was evaluated and conservatively managed.  He indicated that he had sprains from parachute landings throughout service and noted that he had had 34 jumps.  The appellant was reported to have denied chronic ankle pain or problems during service, but stated that buckling of the left ankle had caused him to fall about six months after discharge from active duty, with onset of chronic pain about 15 years before.  He denied any subsequent injury/trauma to the ankles since separation from service, but also related that he had experienced around 30 to 40 left ankle sprains since leaving service.  It was reported that he had had no evaluation until September 2007 when he was referred to the orthopedic clinic and treated with custom orthotics.  

The Veteran reported that he had right ankle pain that was significantly less than the left.  It was noted that he could not estimate the onset of chronic right ankle symptoms but had experienced 'a couple of sprains' to that ankle since discharge from service.  He stated that he currently had daily chronic bilateral ankle pain and flare-ups.  The appellant related that the left ankle was chronically swollen and often buckled and gave way.  

The Veteran denied a history of trauma/injury to the right knee during or subsequent to service.  It was reported that he had noted the onset of chronic right knee pain approximately 10 years before, but had received no treatment until cortisone injections in September 2007.  He indicated that he did not have a limp resulting from ankle disability.  

A physical examination was performed, and clinical history and findings from VA outpatient records and X-rays were recited.  Following examination, the assessments were bilateral ankle traumatic arthritis and degenerative joint disease of the right knee.  In comments following, the examiner noted that service treatment records only had one entry pertaining to ankle treatment and that this was 'while walking' rather than parachute jumps.  It was reported that he completed approximately 34 jumps which was a moderate number because there were other veterans who had a much higher number of jumps without chronic joint problems.  The examiner observed that the service separation examination was negative as far as musculoskeletal symptoms or findings were concerned, and that the Veteran had bilateral pes planus which was likely contributing to his symptoms.  It was noted that he had been very physically active after service and that this was observed in his body physic.  She stated that there was no doubt that the appellant had traumatic arthritis, but that it was not known when the trauma occurred in the physically active Veteran.  It was reported that by his own account, the left ankle did not begin to bother him after he had been out of service for 27 years during which time he had experienced multiple sprains and working in labor jobs.  The examiner concluded that "Therefore, it is my opinion that there is insufficient evidence [to] show a cause/effect relationship between his current traumatic arthritis in his bilateral ankles and his military service."

The Veteran submitted printed authority in articles that expounded upon bodily trauma that paratroopers traditionally experienced from excessive impact forces, including ankle injuries, and sprains of various ligaments and muscles, as well as ankle, foot and leg bone fractures.  

A detailed lay statement was received from the Veteran's wife in May 2008 who said that they had been married for 32 years, and attested to his abnormally large ankles over the years.  She related that he had told her that this was caused by jumping from parachutes during service and the impact of hitting the ground at 45 to 55 miles per hour.  The affiant stated that the appellant's injuries had been manageable until age 60 but that an aging body had taken its toll. 

A VA examination report dated in October 2008 provided a supplementary opinion regarding the right knee.  The examiner opined that right knee degenerative changes and medial meniscus tear diagnosed in September 2007 were not the result of active military service.  It was noted that the Veteran did have documentation in the claims folder of a one-time incident of ankle sprain but that the particular ankle was not specified.  It was added that he had a meniscal injury that was usually acute or could be a degenerative injury in older individuals.  It was reported that the Veteran's medical records were completely silent for any further pain or discomfort associated with the inservice ankle injury and that this in itself would not relate to the meniscal injury and degenerative arthritis that occurred in his sixth decade of life.  It was added that in the up-to-date medical literature, the most common cause of meniscal injury resulted from a twisting injury with the foot, and that older individuals might have a degenerative tear with a history of minimal or no trauma.

VA outpatient records dated in March 2009 were received showing that the Veteran's active problem list included derangement of the medial meniscus and internal derangement of the knee.  It was recorded that he had left ankle and right knee pain.  Following radiological studies, the examiner wrote to the Veteran stating that his ankle X-ray demonstrated little change from a previous one in 2007 that showed bone spurs as well.  He was informed that "Your knees show some moderate joint space narrowing which is not surprising at your age." 

1.  Bilateral ankle disability.

Legal Analysis

The Veteran's DD form 214 reflects that he attended The Airborne School from July 16th through August 9, 1963, and that he had basic combat training with a military occupational specialty of heavy weapons infantryman.  He did not have foreign service.  In view of such, the Board finds that his statements concerning in-service parachute jumps are credible when viewed in conjunction with the available evidence and are consistent with his history of paratrooper duties.  Such activities are found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2002 & Supp. (2010).  In other words, the Board accepts that he participated in the parachute jumps he reports, and the number of such is conceded.  However, this does not in and of itself enable a grant of service connection.  Rather, the evidence must demonstrate that current ankle disability is related to such service.  

The Board has carefully reviewed the evidence but finds that service connection for bilateral ankle disability, including arthritis, is not warranted. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309.  In statements in the record, the Veteran has stated that he experienced repeated ankle injuries in service from parachute jumps, but service records are negative for any entries in this regard.  Although he sought treatment for an unspecified ankle in October 1964 following a twisting injury while walking, no complaints or residuals of such were noted in the remaining one and a half year of his service.  The service treatment records are negative for chronic ankle complaints or disorder.  The lower extremities were evaluated as normal at separation in 1966 and he himself denied all musculoskeletal complaints.  No documentation has been received evidencing ankle treatment for decades after discharge from active duty.  The record reflects that by the Veteran's own admission, as well as the clinical evidence of record, he did not seek treatment for ankle complaints or disability until 2007, more than 41 years after discharge from active duty.  Furthermore, when examined for compensation and pension purposes in May 2008, the VA examiner provided a detailed factual background and clinical history in conjunction with a physical examination and determined there was insufficient evidence to show a cause and effect relationship between current traumatic arthritis of the ankles and his military service.  The rationale supporting this opinion was elaborated in detail, as delineated above.  This opinion, based on a supported factual predicate, is far more reliable and constitutes negative evidence.

The Veteran is competent to report that he has bilateral ankle disability and when such symptoms began.  A layman is competent to report that he or she notices ankle symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, competence and credibility are different matters.  As indicated previously, the Board observes that the available evidence first reflects diagnoses pertaining to the ankles in 2007, more than 41 years after discharge from active duty.  Nothing in the service records or in VA outpatient clinical records dating from 2005 suggests bilateral ankle symptomatology deriving from service except for his own statements to this effect.  The Board notes that his history of being a paratrooper was relayed to treating personnel when seeking treatment in 2007.  However, the ankle disorders found were not related to such duties by any clinical personnel.  Despite his assertions that he continued to have ankle symptoms after service, there is no reliable post service showing of any continuity of reported in-service ankle symptomatology, or evidence of degenerative changes (arthritis) of the ankles within one year of discharge from active duty.  The Board thus finds that the normal separation examination, his specific denial of musculoskeletal complaints at separation, and the more than 41-year lapse between service and objective evidence of bilateral ankle disability compel a finding that the Veteran's and other lay assertions of continuity of ankle symptomatology are not credible.

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, it is found that the silent service records indicating no chronic ankle disorder, the normal separation examination and the appellant's contemporaneous denial of all joint symptoms are far more probative than a remote statement of in-service onset and continuity.  Furthermore, his current statements are in direct conflict with his in-service denial, thereby establishing that he is an inconsistent historian.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his later accounts and history in this regard are self serving and not credible.  The lay statement submitted on the Veteran's behalf by his wife are shown to be what he has told her, and also suffers from the same deficiencies.  Moreover, he admitted to the VA examiner in 2008 that he had had numerous ankle strains since service.  Therefore, based upon the lay and medical evidence, the Board finds that the Veteran's assertions of in-service onset and continuity of bilateral ankle symptomatology are not credible and do not provide a basis to establish service connection.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's bilateral ankle disability diagnosed as traumatic arthritis is related to service or to any incidents therein.  Furthermore, there is no proof of degenerative joint disease (arthritis) within one year of separation.  The Board thus finds that the preponderance of the evidence is against the claims and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Right knee disability.

Legal Analysis

Service treatment records do not reflect any right knee complaints or findings.  The lower extremities and musculoskeletal system were evaluated as normal on service separation examination in January 1966.  The Veteran denied knee symptoms on the Report of Medical History at that time.  Evidence of right knee meniscal tear and arthritis were first indicated in VA outpatient records dated in 2007, more than 41 years after discharge from active duty.  The Board has carefully reviewed the evidence but finds that service connection for right knee disability, including arthritis, is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309.

Moreover, the Veteran has not advanced a theory of entitlement of service connection for the right knee on a direct or presumptive basis.  Rather, in a statement attached to his claim received in November 2007, he avers that knee disability was probably caused by overcompensation due to malalignment from damaged ankles.  In this regard, the Board points that service connection for bilateral ankle disability, including arthritis, has been denied.  Therefore, as service connection has not been established for the ankles, and service connection is not in effect for any other disease or disability, it is unnecessary to address whether a right knee disorder, including arthritis is secondary to a service-connected disease or injury.  Entitlement to service connection for a right knee disorder as secondary to a service-connected disease or injury must therefore be denied as a matter of law.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for right ankle disability is denied.

Service connection for left ankle disability is denied.

Service connection for right knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


